Me. Presiding Justice Smith delivered the opinion of the court. It is contended by appellant that the verdict and judgment is not only contrary to the evidence, but is so grossly at variance with all the facts in the case as to prove that the jury were influenced in their decision by sympathy for the plaintiff or prejudice against the defendant, or perhaps both. And it is urged that the trial judge committed error in refusing to grant a new trial. On the part of appellee it is urged that after the appellant association paid the money, Mrs. Walsh, the plaintiff, informed the assistant secretary, Henry D. Schumacher, that she had no immediate use for the money and that she wished to leave it with the appellant association and that she was informed by Henry D. Schumacher that she could do so and that she would receive four per cent, interest. It may be conceded under the evidence in the case that appellee understood that she was leaving her money with the association, although the papers which she received clearly informed her that she had deposited her mbney with Charles C. Schumacher and had received his individual certificate of deposit. Ho evidence appears in the record tending to show that Henry D. Schumacher or John G. Schumacher, the secretary of the defendant, was authorized by the association to receive money of depositors who had ceased to be members of the association upon deposit. There is no evidence in the case that any fraud or deception was practised upon the plaintiff in the matter of the deposit of the money. While appellee testifies to precise language, from which it would appear that she specifically stated that she wished to leave the money in the hands of the building association, we do not regard her testimony in that respect as of very much weight, for the facts show that she wished to withdraw the money from the building and loan association and went to Henry D. Schumacher for that purpose and executed the necessary papers. Her testimony is in many respects contradictory and unsatisfactory. The evidence clearly tends to prove that the association paid the money due to appellee to her and that she received the money by means of a check which was endorsed by her and was duly paid and cancelled in the ordinary course of business. It is not claimed in her behalf in this court that she did not endorse the check. Appellee, therefore, must be held to have received the money due to her from the association, and that the association was .thereby relieved from any further responsibility or obligation to appellee. The secretary under the law had no power to receive any portion of the money on deposit after Mrs. Walsh had ceased to be a member of the association, and the association itself had no right to borrow the money. It appears very clearly from the evidence that the plaintiff deposited her money with Charles C. Schumacher. The certificate of deposit which she received contained his name in large letters and was an explicit and clear document, not susceptible of any connection in any way with the association. The record shows that when the association learned that the plaintiff, Mrs. Walsh, claimed that she had" not received her money, it appointed a committee which met with Mrs. Walsh at the office of Charles C. Schumacher, for the purpose of finding out if her name had been forged to the receipts and check. At this meeting the documents were shown to Mrs.-Walsh and she denied her signature to them, but her daughter, who was present, told her mother that it was her genuine signature. On the stand the daughter denied this, but this denial is contradicted by every other person who was present. The case of Columbus Building Association v. Kriete, 192 Ill. 123, is somewhat similar in its facts, and involved the principles of law which must be applied to the case before us. In that case the secretary of the association recei ved the money of several members of the association on deposit, and it was claimed that the money was deposited with the association and that the association was liable to the depositors for the money which they had respectively deposited with the secretary. The facts in the case seem to make it a stronger case against the association than the facts in this case. It was held, however, that the association did not in fact receive the deposits, or any part of them, and that the secretary did not have the authority from the association to receive the deposits and was not held out by the association as having such authority; and-as the association did not authorize the receipt of deposits and did not receive the benefit of them, it was not estopped to deny its liability and it was not bound by the unauthorized acts of the secretary, and that the claimants were not entitled to be reimbursed out of the assets of the association. This, we think, must be the conclusion in the case at bar. The jury were fully instructed as to the law applicable to the case. The substantial facts were undisputed. They show no liability of the association to Mrs. Walsh, and the ■ verdict and judgment are contrary to the facts and the law. The court erred in overruling the motion for a new trial. The judgment is, therefore, reversed, but the cause is not ' remanded. Reversed with finding of fad.